Ethridge, J.,
delivered the opinion of the court.
The board of supervisors of Grenada county filed suit as’ainst John S. King alleging that King was the duly and legally elected and acting chancery clerk of Grenada county from the first Monday of January, 1908, to the first Monday of January, 1916, and that while so acting as clerk he filed a claim with the board of supervisors for services in making a cony of the tax assessment rolls filed with him by the Railroad Commission; that on. these claims he was allowed on October 5, 1908, thirty *526dollars, October 4,1909, thirty dollars, November 7,1910, fifty dollars, November 6, 1911, fifty dollars, November 5, 1912, thirty dollars, and November 3, 1914, thirty dollars, making a total of two hundred and twenty dollars. It is alleged that these allowances are illegal and void and were accepted and retained by King as chancery clerk without authority of law, and demand is made for judgment for said sum with six per cent, interest thereon, mailing a total of two hundred and ninety dollars. It is further alleged that the only compensation allowed the clerk for this service was two hundred dollars per annum for services ex officio, but if mistaken in this that the allowance was excessive, and that said King is due the county „the difference between the lawful' amount and said two hundred and ninety dollars. The bill does not allege what amount would be lawful or proper in this case the clerk was allowed compensation for this work under section 2175 of the Code. The defendant answered the bill, denying that the allowance was unlawful, and that he was not entitled to the compensation; but neither the bill nor the answer discloses what would be due thé clerk under section 2175 of the Code, if this compension is to be allowed under that section. The case was set down on bill and answer, and decree was for the defendant. Section 2175 of the Code reads as follows:
“The board of supervisors may allow to the clerk reasonable compensation, to be paid out of the county treasury, for making the copies of assessment rolls required by law, not to exceed one cent for each personal assessment, or two cents for each separate assessment of lands per copy; but the board of supervisors may allow as much as fifty dollars in any case for copying the personal roll.” '
Section 4384 requires the state Commission-to assess property of railroad, telegraph, telephones, sleeping car, and express companies, and section 4387 provides that in each year the Railroad Commission shall make out for each county having any railroad, telegraph, *527telephone, sleeping car or palace car or dining car, or express company property therein an assessment roll of snch property, and to assess both real and personal property, and that they may prescribe the form of snch assessment which shall be as nearly in conformity to ordinary assessment rolls as is convenient and practicable and to note on each roll the property of such companies in cities, towns, villages, separate school destricts, or levee district, and after said assessments are made final by the Railroad Commission the assessment is to be sent to the counties to the clerk of the board of supervisors who- is required by section 4390 to make two copies of said assessment roll as of other assessment rolls and to dispose of them as provided by law in the case of general assessment rolls and perform all duties required of him in such cases. Section 4307 of the Code provides that the clerk shall make two copies of each of the regular assessment rolls, but nothing is said in either section as to compensation for such work. Section 2175 is a general section, and applies, in our judgment, to each of said rolls, and clerk’s compensation is to be determined by the number of separate assessments on each roll, taking the rolls made by the tax assessor and the rolls made by the Railroad Commission as a whole. It follows that the complainant not having specified in its declaration what companies were assessed in Grenada county by the Railroad Commission, nor the number of such assessments, and not otherwise having specified the amount that was properly allowable, that it was not entitled to judgment, and the judgment of the court’below is affirmed
Affirmed.